Citation Nr: 0630565	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for disability due to burns 
of the hands.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1949 to 
October 1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

As an initial matter, the Board notes that an October 2002 
report from the National Personnel Records Center (NPRC) 
indicates that the veteran's service medical records (SMRs) 
were among those thought to have been destroyed in a 1973 
fire at NPRC.  As a consequence, the only records relating to 
the veteran's service are a copy of his Certificate of 
Service and two morning reports showing that he was on 
emergency leave in August 1949.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367  (1991) (the Board's obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt doctrine, is heightened where service 
medical records are presumed destroyed).  

The Board notes that the veteran's record of service is 
evidenced by a WD AGO Form 53-280, Certificate of Service, 
that shows his name spelled as shown in the A.K.A. line 
above.  The certificate also shows the veteran's original 
service number.  The two morning reports also show this 
A.K.A. spelling and the old service number.  The old service 
number shown in these two documents matches the service 
number provided by the veteran on an August 2001 claim form 
submitted in conjunction with an unrelated claim.  The Board 
notes that, even though there is a discrepancy regarding the 
spelling of the veteran's name, the several requests to NPRC 
included the veteran's old service number.  The Board is 
therefore satisfied that the search for the veteran's SMRs 
was adequate.  This conclusion is supported by the fact that 
NPRC was able to find the two morning reports noted above.  
In any event, even if SMRs were to be found, it will not 
affect the outcome of this issue because the claimed in-
service event is conceded, as noted below.  A remand for a 
new search for records using the correct spelling of the 
veteran's name is therefore not warranted.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  


FINDING OF FACT

The veteran does not have current disability related to in-
service burn injuries to the hands.


CONCLUSION OF LAW

The veteran does not have disability of the hands due to burn 
injuries incurred during active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, and letters from family members and 
acquaintances tend to corroborate, that he suffered burns to 
both hands while in service as a result of emersion in hot 
water while washing dishes.  Because there are no records 
available, and given the veteran's and the other statements, 
the fact that he scalded his hands while washing dishes in 
service is conceded.  

In a statement dated in September 2002, the veteran also 
related that he badly injured his left hand in an industrial 
accident at a saw mill in the early 1950s, including loss of 
part of the left ring finger.  In his June 2003 notice of 
disagreement (NOD), the veteran stated that both hands are 
very sensitive to heat and cold, especially the little 
fingers, and that he also experiences numbness and stabbing 
pains several times per day.  

The veteran has been afforded two VA examinations in 
connection with this claim.  Both examiners had access to and 
reviewed the veteran's claims file.  At an April 2003 
examination, the veteran complained of numbness and tingling 
in his fingers, especially at night, and related that he had 
similar problems in his feet.  He complained that he was 
unable to pick up or hold small items, and that his grip 
strength was gone.  He also reported having trouble buttoning 
buttons, zipping zippers, and tying shoelaces.  

On examination, the examiner reported that there were no 
scars that would indicate a second or third degree burn.  The 
tip of the fourth phalanx of the left hand was noted as 
missing as a result of his accident in the saw mill.  Both 
hands were otherwise normal in appearance.  Grip strength was 
weak in both hands, but he could make a fist, and touch thumb 
to fingertips in both hands.  X-ray examination revealed 
generalized osteoporosis in both hands.  There were minimal 
arthritic changes in the right hand, mostly distal.  In the 
left hand there were moderate arthritic changes noted in the 
region of the left little finger, which were thought to be 
related to old trauma.  The old amputation was also noted.  
The examiner's diagnoses were:  history of burn to right and 
left hands without residual; carpal tunnel syndrome right and 
left hands; and minimal right and left hand arthritic 
changes.  The examiner specifically opined that the veteran's 
current complaints with his hands were not at least as likely 
as not related to military service.

The veteran was afforded another VA examination given in 
December 2005.  The examiner noted that he found no mention 
of residuals of burns to the hands in his review of the 
veteran's progress notes.  The examiner reviewed the 
veteran's history as it relates to the scalding of his hands 
in service.  This examiner found no evidence of residuals, 
and opined that it was less likely than not that the 
veteran's current bilateral hand symptoms were caused by or 
permanently aggravated by scalding in service.  In support of 
this opinion, the examiner noted that it was unlikely that 
the veteran could have tolerated the pain of immersion in 
water so hot as to have caused any deep tissue injury.  He 
opined that the burns sustained by the veteran were therefore 
most likely first degree burns, from which no scarring or 
deep tissue (nerve, muscle, etc.) would be expected.  
Moreover, the examiner noted that there was, in fact, no 
evidence of any such injury.  

The examiner noted that he found two faint, well-healed, non-
tender linear scars on the dorsum of the left hand that 
appeared to be the result of laceration, not burns.  In any 
event, even those scars were determined to be minor and to 
cause no disability.  The examiner also noted that the 
occupational history of the now-retired veteran suggested 
that he was able to do manual labor during his working career 
without a history of compromise due to a hand disability.  He 
concluded that the veteran's symptoms were due to causes 
other than the burns.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of a current disability.  
There are no current treatment records showing complaints of 
or treatment for any hand disabilities.  Moreover, medical 
opinions based on two examinations given two years apart both 
concluded that it was not likely that any of the veteran's 
current hand-related complaints were related to military 
service.  Without medical evidence of a current disability 
due to the in-service burns, the analysis ends, and the claim 
must be denied.  38 U.S.C.A. §§ 1110, 1131 (2005); 38 C.F.R. 
§  3.303.  

The only evidence of record supporting the veteran's 
contention that his current hand-related symptoms are related 
to his military service are the statements of the veteran.  
(The other lay statements of record attest only to the 
occurrence of the in-service burns and the immediate 
aftermath thereof.)  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his current 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2005).

The Board has carefully considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current hand-related symptoms are not traceable to 
disease or injury incurred in or aggravated during active 
military service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002 and April 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for his claimed 
burn residuals, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and three supplemental 
statements of the case (SSOCs) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the veteran was advised of these in a 
separate correspondence dated in March 2006, and in a SSOC 
issued in June 2006.  Consequently, a remand of this issue is 
not necessary.  See Sabonis, supra. 

Regarding VA's duty to assist, the RO obtained the veteran's 
VA medical records, and received and incorporated into the 
record additional medical and lay evidence.  The RO also 
secured multiple examinations in support of this claim.  As 
noted, the RO attempted to obtain the veteran's SMRs, but was 
informed that those records are among those thought to have 
been destroyed in a 1973 fire at NPRC.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to service connection for disability due to burns 
of the hands is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


